Appellant leased a furnished apartment and thereafter, against the landlord’s objections, removed and stored some of the furniture, and declined to replace it in the apartment. The State Rent Administrator fixed the maximum rent of the apartment as furnished. In this proceeding, the petition seeks to annul the respondent’s determination and to fix the rent for the apartment unfurnished. The appeal is from an order denying the petition and dismissing the proceeding. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present— Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ.